Per Curiam,
The first five specifications allege error in excluding the several offers of testimony recited therein. The sixth to ninth, inclusive, complain of the findings of fact therein set forth. The tenth to thirteenth, inclusive, allege error in the several conclusions of law stated therein, and the fourteenth charges error in the decree dismissing the plaintiff’s bill.
We have carefully considered the record, including the evi*122tience relating to these specifications, and are satisfied that neither of them should be sustained; nor do we think that any of them requires discussion. Finding no substantial error in either of the trial judge’s rulings on questions of evidence, or in his conclusions of fact and law, the decree should not be disturbed.
Decree affirmed and appeal dismissed at appellant’s costs.